J-A26039-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      :     IN THE SUPERIOR COURT OF
                                                  :           PENNSYLVANIA
              v.                                  :
                                                  :
DALE P. DOLESKI,                                  :
                                                  :
                      Appellant                   :           No. 270 WDA 2016

              Appeal from the Judgment of Sentence April 2, 2013
               in the Court of Common Pleas of McKean County,
              Criminal Division, No(s): CP-42-CR-0000383-2012

BEFORE: BENDER, P.J.E., RANSOM and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                             FILED DECEMBER 5, 2016

        Dale P. Doleski (“Doleski”) appeals from the judgment of sentence

imposed following his conviction of one count each of driving under the

influence – general impairment and driving under the influence – high rate

of alcohol.1 We affirm.

        The   trial   court   set   forth   the   relevant   factual   and   procedural

background, which we adopt for the purpose of this appeal. See Trial Court

Opinion, 5/3/16, at 1-3.

        On appeal, Doleski raises the following issues for our review:

        1. Did the lower court err in admitting the Commonwealth’s
           tendered blood[]alcohol [content (“BAC”)] test results [] into
           evidence as a valid duplicate of the original?

        2. Did the lower court err in concluding that [Doleski] was guilty
           of driving or operating a motor vehicle under the influence of
           alcohol on a “trafficway” of the Commonwealth?



1
    See 75 Pa.C.S.A. § 3802(a)(1), (b).
J-A26039-16


Brief for Appellant at 5.2

      In his first issue, Doleski contends that the trial court erred in

admitting a copy of his BAC test results into evidence at trial as a duplicate

of the original test results pursuant to Pa.R.E. 1003.3 Brief for Appellant at

9-13. Doleski asserts that Pennsylvania State Police Corporal Daniel Moore

(“Corporal Moore”) did not receive the BAC test results until he returned to

the hospital after processing Doleski at the barracks.      Id.   Doleski claims

that, because Corporal Moore left the hospital after the blood test to process

Doleski, and then later returned to the hospital to obtain a copy of the BAC

test results, the Commonwealth failed to establish an adequate chain of

custody. Id. at 14; see also id. (wherein Doleski queries “what other lab

personnel had custody and control of the documentation before its delivery

to [Corporal] Moore?”).      Doleski asserts that this “failure” in the chain of

custody makes the admission of the BAC test results “unfair.” Id.



2
 In his brief, Dolseki has failed to comply with the requirements of Pa.R.A.P.
2119(a), which provides that “[t]he argument shall be divided into as many
parts as there are questions to be argued; and shall have at the head of
each part--in distinctive type or in type distinctively displayed--the particular
point treated therein ….”

3
  Pursuant to Rule 1003 “[a] duplicate is admissible to the same extent as
the original unless a genuine question is raised about the original’s
authenticity or the circumstances make it unfair to admit the duplicate.”
Pa.R.E. 1003.     Pursuant to Rule 1001, “[a] ‘duplicate’ means a copy
produced by a mechanical, photographic, chemical, electronic, or other
equivalent process or technique that accurately reproduces the original.”
Pa.R.E. 1001(e).



                                    -2-
J-A26039-16


      Doleski also claims that the BAC test results should not have been

admitted into evidence because the copy received by Corporal Moore on the

evening of Doleski’s arrest did not bear the signature of the lab director, who

had not yet signed it. Id. Additionally, Doleski points out that, even though

the individuals who drew his blood and tested it testified at trial, neither of

them could recall the draw or the test independently of the BAC test results.

Id. at 15. Doleski asserts that the admission of the BAC test results violated

the confrontation clause of the United States Constitution on the basis that

the BAC test results were “testimonial” and “its primary purpose is to

establish or prove past events potentially relevant to later criminal

prosecution.” Id.

            The admission or exclusion of evidence is within the sound
      discretion of the trial court, and in reviewing a challenge to the
      admissibility of evidence, we will only reverse a ruling by the
      trial court upon a showing that it abused its discretion or
      committed an error of law. Thus, [this Court’s] standard of
      review is very narrow.        To constitute reversible error, an
      evidentiary ruling must not only be erroneous, but also harmful
      or prejudicial to the complaining party.

Commonwealth v. Lopez, 57 A.3d 74, 81 (Pa. Super. 2012) (citation

omitted).

      The trial court addressed Doleski’s first issue, set forth the relevant

law, and concluded that it lacks merit. See Trial Court Opinion, 5/3/16, at

9-11. We agree with the reasoning of the trial court and affirm on this basis

as to this issue. See id.




                                  -3-
J-A26039-16


      In his second issue, Doleski contends that the trial court erred in

determining that the Commonwealth presented sufficient evidence to

establish that the CCC roadway is a “trafficway” within the meaning of the

Vehicle Code.     Brief for Appellant at 15.      Doleski asserts that the

Commonwealth offered no evidence that the CCC roadway was publicly

maintained, open to the public, or that it is a “highway” within the meaning

of 75 Pa.C.S.A. §§ 1024 and 3101.5       Id. at 17.   Doleski claims that the

testimony of Corporal Moore was insufficient to establish that the CCC

roadway is customarily open to the public. Id. at 18, 19.

      The trial court addressed Doleski’s sufficiency of the evidence issue,

set forth the relevant law, and concluded that it lacks merit. See Trial Court

Opinion, 5/3/16, at 5-7. We agree with the reasoning of the trial court, and

affirm on this basis as to this issue. See id.

      Judgment of sentence affirmed.




4
  Pursuant to section 102, a “highway” is defined as “[t]he entire width
between the boundary lines of every way publicly maintained when any part
thereof is open to the use of the public for purposes of vehicular travel. The
term includes a roadway open to the use of the public for vehicular travel on
grounds of a college or university or public or private school or public or
historical park.” 75 Pa.C.S.A. § 102.

5
  Pursuant to section 3101(b), entitled “Serious traffic offenses,” “[t]he
provisions of … Chapter 38 (relating to driving after imbibing alcohol or
utilizing drugs) shall apply upon highways and trafficways throughout this
Commonwealth.” 75 Pa.C.S.A. § 3101(b).


                                  -4-
J-A26039-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/5/2016




                          -5-